IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45288

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 424
                                                )
       Plaintiff-Respondent,                    )   Filed: April 17, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ARNOLD JOHNSON,                                 )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of five years, for operating a vehicle while under the influence of
       alcohol, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Arnold Johnson pleaded guilty to felony operating a vehicle while under the influence of
alcohol and/or drugs (at least one prior felony conviction within fifteen years), Idaho
Code § 18-8004.    The district court imposed a unified ten-year sentence, with five years
determinate. Johnson appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Johnson’s judgment of conviction and sentence are affirmed.




                                                   2